Law Offices Stradley Ronon Stevens & Young, LLP 2600 One Commerce Square Philadelphia, PA 19103 (215) 564-8000 Direct Dial - (215) 564-8077 January 14, 2011 VIA EDGAR TRANSMISSION Filing Desk U.S. Securities and Exchange Commission treet, N.E. Washington, DC20549 RE:AssetMark Funds (the “Registrant”) Registration Nos. 811-10267 and 333-53450 Dear Sir or Madam: This submission is being made solely to obtain a class identifier for AssetMark Opportunistic Equity Fund, a series of AssetMark Funds, which was inadvertently omitted from the 485APOS filing made on November 1, 2010. The accession number of the previous 485APOS filing requesting the class identifier for AssetMark Opportunistic Equity Fund series is 0001137439-10-000198. Very truly yours, /s/ Fabio Battaglia, III Fabio Battaglia, III
